Citation Nr: 0800698	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-36 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to an initial compensable evaluation for 
chondromalacia of the right knee.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from December 1980 to 
June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.  The veteran 
currently resides within the jurisdiction of the St. 
Petersburg, Florida.          

In the August 2004 rating action, the veteran was also 
granted entitlement to service connection for a right ankle 
strain and a left ankle strain.  The RO assigned a 
noncompensable disability evaluation for each ankle.  In that 
same rating action, the veteran was denied entitlement to 
service connection for upper respiratory infections.  Notice 
of the rating action was provided in September 2004.  In 
February 2005, the veteran expressed disagreement with the 
evaluations assigned to his service-connected right and left 
ankle strains.  He also expressed disagreement with the RO's 
decision to deny his claim for service connection for upper 
respiratory infections.  He was issued a statement of the 
case for these issues in August 2005.  

There is no evidence in the claims folder that the veteran 
submitted a substantive appeal in regard to the issues of 
entitlement to an initial compensable evaluation for a right 
ankle strain, entitlement to an initial compensable 
evaluation for a left ankle strain, and entitlement to 
service connection for upper respiratory infections, within 
the required one year period.  38 C.F.R. § 20.302 (2007).  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 (1993).  
As there is no evidence that the veteran has submitted a 
substantive appeal for the aforementioned issues, the Board 
does not have jurisdiction over these issues.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2007.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a current diagnosis of a left shoulder disability.  

2.  Prior to December 2, 2006, there is no evidence of 
arthritis of the veteran's right knee, and the veteran had 
full range of motion of the right knee, with no joint 
instability.  

3.  From December 2, 2006, the veteran's right knee 
disability is shown to have degenerative changes with 
associated painful motion; there is full range of motion and 
no joint instability.   


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for entitlement to an initial or staged 
compensable rating for chondromalacia of the right knee prior 
to December 2, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019, 5260, 5261 (2007).   

3.  The criteria for entitlement to a staged disability 
rating of 10 percent, but no higher, for chondromalacia of 
the right knee, for the period from December 2, 2006, to the 
present, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5019, 5260, 5261 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The March 2004 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his service connection claim, namely, proof 
of: (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
letter clearly disclosed VA's duty to obtain certain evidence 
for the veteran, such as medical records, employment records 
and records held by any Federal agency, provided the veteran 
gave consent and supplied enough information to enable their 
attainment.  The letter made clear that although VA could 
assist the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  This letter additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the RO determined such to be necessary to 
make a decision on the claim.  Moreover, in the March 2004 
letter, the veteran was specifically asked to provide VA with 
any other supporting evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).   

The Board notes that the March 2004 letter did not apprise 
the veteran of the information needed to substantiate his 
higher rating challenge, namely, proof that the 
noncompensable assessment did not properly reflect his level 
of disability or that he was entitled to a higher rating.  
The Court has held, however, in Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Thus, no further notice is required with 
respect to the veteran's higher rating claim.  

The Board also recognizes that, according to Pelegrini II, 
proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VA did provide most of such 
notice to the veteran prior to the August 2004  RO decision 
that is the subject of this appeal in its March 2004 letter.  
With respect to notice of the two Dingess elements relating 
to effective dates and disability ratings, the Board notes 
that the veteran received this information in the February 
2007 supplemental statement of the case but such notice was 
post-decisional.  See Pelegrini II, supra.  As to this timing 
deficiency, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant before the Veterans Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (Fed. Cir. 2007).  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for a 
left shoulder disability, and the evidence establishing an 
initial compensable rating prior to December 2, 2006, for 
chondromalacia of the right knee is lacking, and the evidence 
supports a grant of a 10 percent rating for chondromalacia of 
the right knee from December 2, 2006, to the present, thereby 
rendering moot any questions as to higher evaluations or 
effective dates.  Such a lack of timely notice did not affect 
or alter the essential fairness of the RO's decision.  While 
the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a VA examination in March 2004, which was thorough in 
nature and provided findings that are adequate for the 
purposes of deciding these claims.  The Board finds that the 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 C.F.R. § 3.326 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In the instant case, the veteran contends that he currently 
has a left shoulder disability which is related to his active 
military service.  In the veteran's November 2007 Travel 
Board hearing, the veteran testified that during service, 
from 1995 to 1999, he was a member of the POW MIA 
investigation/search teams which involved a lot of digging 
and looking for remains throughout Southeast Asia.  The 
veteran noted that while he was performing these tasks, he 
developed pain in his left shoulder.  He reported that after 
his discharge, he continued to experience left shoulder pain.  
The veteran also maintained that due to his service-connected 
right shoulder disability, he guarded his right shoulder 
which caused him to overuse his left shoulder and aggravated 
his left shoulder pain.

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  In the instant case, there is no 
competent medical evidence showing a current diagnosis of a 
left shoulder disability.  In this regard, the Board 
recognizes that according to the veteran's service medical 
records, in February 1981, the veteran was treated for 
complaints of pain in his left shoulder.  The physical 
examination showed that the veteran had good range of motion 
of the left shoulder with a little pain.  The assessment was 
possible strain muscle of the left shoulder versus possible 
arthritis of the left shoulder.  The veteran was treated with 
non-steroidal anti-inflammatories and hot soaks.  However, 
the remaining records are negative for any subsequent 
complaints or findings related to the left shoulder.  In 
March 2004, the veteran underwent a VA pre-discharge 
examination.  At that time, he noted that he had pain and 
burning in his left shoulder.  The physical examination of 
his left shoulder demonstrated normal shoulder girdle 
strength.  The range of motion of the veteran's left shoulder 
was normal with no crepitation or pain elicited.  An x-ray of 
the veteran's left shoulder was also reported to be normal.  
Following the physical examination and a review of the 
veteran's x-ray, the examining physician stated that in 
regard to the veteran's claimed left shoulder condition, 
there was no clear pathology to render a diagnosis.      

VA Medical Center (VAMC) outpatient treatment records, dated 
from April 2005 to December 2006, show that in November 2006, 
the veteran was treated for left shoulder pain.  At that 
time, the examiner noted that degenerative joint disease was 
suspected.  However, a subsequent x-ray taken in December 
2006 was reported to be negative.  

In this case, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently has 
a left shoulder disability which is related to his military 
service, or, in the alternative, that he currently has a left 
shoulder disability which is related to his service-connected 
right shoulder disability.  However, the veteran has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
and his lay opinion thus does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board also notes that in Sanchez-Benitez v. West, the 
Court had occasion to address what constitutes a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
A symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Id.  Therefore, in this case, 
while the Board recognizes the veteran's subjective 
complaints of pain in his left shoulder, there are no 
objective signs of any abnormality and no diagnosis of 
underlying disability has been provided.  As stated above, 
although degenerative joint disease of the veteran's left 
shoulder was suspected in November 2006, a subsequent x-ray 
taken in December 2006 was reported to be negative.     

The Board recognizes that in the veteran's November 2007 
Travel Board hearing, the veteran testified that he had 
received treatment at the VAMC for his left shoulder 
disability and that his physicians had informed him that he 
had bursitis of the left shoulder and possibly a "frozen" 
left shoulder.  However, in this regard, lay statements as to 
what a doctor said are not competent evidence.  See Warren v. 
Brown, 6 Vet. App. 4 (1993); see also 38 C.F.R. § 3.159(a)(2) 
(2007).  In addition, the VAMC outpatient treatment records, 
dated from April 2005 to December 2006, are negative for any 
diagnosis of a left shoulder disability, to include bursitis 
of the left shoulder or a "frozen" left shoulder.  

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of a left shoulder disability.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left 
shoulder disability.  Accordingly, service connection for 
this disability must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


III.  Increased Rating Claim

Factual Background

The veteran's service medical records show that in September 
1992, the veteran was treated for complaints of pain in his 
right knee.  The diagnosis was soft tissue injury and he was 
treated with non-steroidal anti-inflammatories and analgesic 
balm.  In October 1992, an x-ray was taken of the veteran's 
right knee and the x-ray was reported to be negative.  
According to the records, in February 1993, the veteran was 
referred to physical therapy for continued right knee pain 
and received treatment until June 1993 for suprapatellar 
bursitis.  In March 2004, the veteran underwent a VA pre-
discharge examination.  At that time, he stated that he had 
pain in his right knee.  The veteran denied that his right 
knee locked or swelled, but that it tended to buckle from 
weakness.  The physical examination of the veteran's right 
knee showed no abnormality.  He had normal range of motion of 
the right knee from zero to 140 degrees.  Range of motion was 
not additionally limited by pain, weakness, fatigue, lack of 
endurance or incoordination.   Drawer and McMurray tests were 
negative on the right.  There was no crepitation and the 
veteran had no undue varus or valgus laxity of the right knee 
joints.  An x-ray of the veteran's right knee was reported to 
be normal.  Following the physical examination and a review 
of the veteran's x-ray, the examining physician stated that 
in regard to a diagnosis for the veteran's right knee, the 
diagnosis was more likely than not chondromalacia based on 
prior clinical symptomatology.   

By an August 2004 rating action, the RO granted the veteran's 
claim of entitlement to service connection for chondromalacia 
of the right knee.  At that time, the RO assigned a 
noncompensable disability evaluation under Diagnostic Code 
5099-5019, effective from July 1, 2004, for the veteran's 
service-connected right knee disability.   

VAMC outpatient treatment records, dated from April 2005 to 
December 2006, show that in April 2005, the veteran underwent 
a physical examination.  At that time, he denied diffuse 
joint pain.  The physical examination showed that the 
veteran's muscle strength was 5 x 5 in the lower extremities.  
The records also reflect that on December 2, 2006, the 
veteran had an x-ray taken of his right knee which was 
reported to show minor degenerative changes.  

In the November 2007 Travel Board hearing, the veteran 
testified that he had chronic pain in his right knee and that 
he walked with a cane.  He stated that with prolonged 
standing or walking, his right knee pain would increase and 
his knee would feel more fatigued and less flexible.  
According to the veteran, on occasion, his right knee would 
buckle.  


Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2007).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must evaluate the relevant evidence since July 1, 2004.      

The veteran's service-connected chondromalacia of the right 
knee has been rated by the RO under the provisions of 
Diagnostic Code 5099-5019 as analogous to bursitis. Under the 
provisions of Diagnostic Code 5019, bursitis (or analogous 
disability) is rated on the limitation of motion of the 
affected parts, as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5019. 

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Diagnostic Code 5010 (traumatic arthritis).  The general 
rating schedules for limitation of motion of the knee are 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2007).

Normal (full) range of motion of the knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Limitation of flexion of the knee warrants a zero percent 
rating when flexion is limited to 60 degrees; a 10 percent 
rating when limited to 45 degrees; a 20 percent when limited 
to 30 degrees; and a 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

Limitation of extension of the knee warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when limited to 10 degrees; a 20 percent rating when 
limited to 15 degrees; a 30 percent rating when limited to 20 
degrees; a 40 percent rating when limited to 30 degrees; and 
a 50 percent rating when limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2007). 

The veteran maintains that his current rating is not high 
enough in light of the disability that his chondromalacia of 
the right knee causes.  He indicates that he has constant 
pain in the right knee.  The veteran further notes that his 
right knee occasionally gives out.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu, 2 Vet. App. 492 (1992).      

In this case, the record reasonably establishes that a 
"staged" rating of 10 percent is warranted from December 2, 
2006, to the present.  See Fenderson, supra.  Prior to that 
date, the veteran's right knee disability warrants no more 
than a noncompensable rating.  

On December 2, 2006, x-rays were taken of the veteran's right 
knee which were reported to show minor degenerative changes.  
However, prior to December 2, 2006, there is no evidence of 
record showing that the veteran had arthritis in his right 
knee.  In fact, an x-ray taken at the time of the veteran's 
March 2004 VA pre-discharge examination was reported to show 
a normal right knee.  In addition, the physical examination 
showed that the veteran had normal range of motion of the 
right knee from zero to 140 degrees.  Under Diagnostic Code 
5260, flexion must be limited to 45 degrees or less to be 
compensable.  Furthermore, under Diagnostic Code 5261, 
extension must be limited to 10 degrees or more to warrant 
compensation.  Therefore, based on the rating schedule, even 
with consideration of the veteran's complaints of pain, a 
compensable rating under either Diagnostic Code 5260 or 5261 
for the veteran's right knee disability is not warranted 
prior to December 2, 2006.  

In this case, the Board has also considered evaluating the 
veteran's service-connected chondromalacia of the right knee 
under Diagnostic Code 5257 (impairment of the knee).  Under 
Diagnostic Code 5257, severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent evaluation; and slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  
However, there is no evidence of record, including any 
evidence prior to December 2, 2006, which shows any 
structural abnormalities of the veteran's right knee.  In the 
veteran's March 2004 VA pre-discharge examination, Drawer and 
McMurray tests were negative on the right.  In addition, the 
veteran had no undue varus or valgus laxity of the right knee 
joints.  Moreover, VAMC outpatient treatment records reflect 
that in April 2005, the veteran's muscle strength was 5 x 5 
in the lower extremities.  Therefore, the Board finds that an 
evaluation under Diagnostic Code 5257, prior to December 2, 
2006, is not warranted.  

The Board has considered the veteran's complaints of pain in 
light of the Court's decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  VA regulations mandate consideration of 
functional impairment due to pain.  In this case, however, 
the Board finds that the medical evidence prior to December 
2, 2006, does not support the contentions of the veteran 
regarding limitations of function associated with his knee 
disability.  The regulation provides the caveat that 
dysfunction due to pain must be supported by adequate 
pathology as well as being evidenced by the visible behavior 
by the claimant.  38 C.F.R. § 4.40.  No objective medical 
evidence prior to December 2, 2006, supports this claim.  In 
fact, the findings noted in the veteran's March 2004 VA pre-
discharge examination report only provide negative evidence 
against this claim.  

With respect to potential application of other criteria, the 
Board notes that there is no evidence of record, including 
any evidence prior to December 2, 2006, which shows 
ankylosis, dislocation of the semilunar cartilage, or 
impairment of the tibia and fibula for evaluation.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5256, 5258, or 5262 (2007).  
Consequently, in light of the above, the Board finds that 
prior to December 2, 2006, there is no diagnostic code that 
provides a basis for assigning a higher (compensable) rating.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim for an initial or staged 
compensable rating prior to December 2, 2006.  As the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt doctrine does not apply and 
the claim for an initial or staged compensable rating for 
chondromalacia of the right knee prior to December 2, 2006, 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.      

As for the severity of the veteran's service-connected 
chondromalacia of the right knee from December 2, 2006, the 
Board determines that the evidence weighs in favor of 
granting a rating of 10 percent from that date.  As 
previously stated, on December 2, 2006, x-rays were taken of 
the veteran's right knee which were reported to show minor 
degenerative changes.  Thus, given evidence of arthritis of 
the veteran's right knee, and taking into consideration the 
veteran's complaints of pain in his right knee, a 10 percent 
disability rating based on arthritis with associated painful 
motion is in order from December 2, 2006.  In this regard, 
although the rating schedule does not require a separate 
rating for pain, the veteran's pain must be considered in 
evaluating his service-connected right knee disability.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran's 
complaints of pain on motion are plausible in light of the 
fact that there is objective evidence of degenerative changes 
in the right knee.  Therefore, with objective x-ray evidence 
of arthritis in the right knee as of December 2, 2006, as 
well as associated painful motion, the Board finds that the 
evidence of record provides a basis for a rating based on 
painful motion under the provisions of38 C.F.R. § 4.59.  In 
particular, 38 C.F.R. § 4.59 states that painful motion with 
joint or periarticular pathology is entitled to at least the 
minimum compensable rating for the joint.  See also 
VAOPGCPREC 9-98, footnote 1; Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  Accordingly, an initial rating of 10 
percent for chondromalacia of the right knee is warranted 
from December 2, 2006.  

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 10 percent, from 
December 2, 2006, is in order.  There is no evidence of 
record, including any evidence since December 2, 2006, which 
shows that the veteran has any limitation of motion of the 
right knee.  As the record demonstrates, the veteran has a 
full range of motion of the right knee.  As such, there is no 
basis for a rating in excess of 10 percent under Diagnostic 
Codes 5260 or 5261.  In addition, Diagnostic Code 5257 is not 
for application as there is no evidence of record, including 
any evidence since December 2, 2006, which shows instability 
or subluxation of the veteran's right knee.  

With respect to potential application of other criteria, the 
Board notes that there is no evidence of record, including 
any evidence from December 2, 2006, which shows ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula for evaluation.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2007).  Accordingly, an 
initial evaluation in excess of 10 percent from December 2, 
2006, for the veteran's service-connected chondromalacia of 
the right knee is not warranted.  

In sum, the Board concludes that the preponderance of the 
evidence is against an initial or staged compensable rating 
for chondromalacia of the right knee prior to December 2, 
2006, but that from that date to the present, his 
chondromalacia of the right knee warrants a 10 percent rating 
but no more than 10 percent.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit of the doubt doctrine does not apply to this aspect 
of the claim.  38 U.S.C.A. § 5107(b); Gilbert, supra.     

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected 
chondromalacia of the right knee has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated disability to a 
degree so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).











ORDER

Entitlement to service connection for a left shoulder 
disability is denied.  

An initial or staged compensable rating for chondromalacia of 
the right knee prior to  December 2, 2006, is denied.  

A staged rating of 10 percent for chondromalacia of the right 
knee from December 2, 2006, but no more than 10 percent, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.   





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


